Citation Nr: 1548788	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Robert A. Bass, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for depression, anxiety reaction, and panic attacks.  In July 2005, the Board issued a final decision denying service connection for PTSD.

In June 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a July 2005 decision, the Board denied entitlement to service connection for PTSD on the basis that there was insufficient credible evidence of record corroborating the Veteran's claimed in-service stressor.

2.  Evidence received since the July 2005 Board decision is cumulative.

3.  An acquired psychiatric disorder other than PTSD did not manifest in service, and is not otherwise related to service.





CONCLUSIONS OF LAW

1.  The July 2005 Board decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2015).

2.  Evidence received since the July 2005 Board decision is not new and material and the claim of service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

In August 2002, the Veteran filed an original claim of entitlement to service connection for PTSD.  In December 2002, the RO denied service connection for PTSD, and the Veteran perfected an appeal.  In July 2005, the Board denied service connection for PTSD, finding that although the Veteran had a PTSD diagnosis, there was insufficient credible evidence corroborating the claimed stressor.  Although at the time of the decision the Veteran had been diagnosed with various acquired psychiatric disorders in addition to PTSD, the Board limited its denial to the claim of service connection for PTSD.  The July 2005 Board decision became final.  38 U.S.C.A. §§ 7103, 7104.

In July 2007, the Veteran sent a letter requesting that the RO reopen the claim for PTSD, and also claiming that there was clear and unmistakable error (CUE) in the July 2005 Board decision denying service connection for PTSD.  In a December 2007 rating decision, the RO declined to reopen the claim for PTSD.  The Veteran submitted a notice of disagreement in April 2008 and, following issuance of a Statement of the Case, perfected an appeal via a May 2009 VA Form 9.  In a May 2010 communication, the Veteran indicated that he wished to withdraw "all current appeals."

In March 2010, prior to receipt of the May 2010 communication withdrawing his appeals, the Veteran filed the instant claim of entitlement to service connection for (in his words) "depression, anxiety reaction, and panic attacks."  The RO denied service connection specifically for those disorders in a July 2010 rating decision.  That decision did not address the Veteran's PTSD.  The Veteran submitted a notice of disagreement in August 2010, and perfected an appeal to the Board via a June 2013 VA Form 9.  In an August 2010 statement, he requested that the RO reopen his claim for PTSD.

In light of the above, the Board has recharacterized the claim for depression, anxiety reaction, and panic attacks as claims for (1) an acquired psychiatric disorder other than PTSD, and (2) an application to reopen the claim for PTSD, in light of the well-settled rule that a claimant is generally not competent to diagnose his own psychiatric disability, and the Board must consider all applicable psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  Because VA has treated the Veteran's claim for PTSD as separate from his other psychiatric disorders, and because there is a prior final denial of service connection for PTSD (with no corresponding final denial for acquired psychiatric disorders other than PTSD), the Board must address these issues separately.

Moreover, the Board finds that the claim of service connection for an acquired psychiatric disorder other than PTSD is properly distinct from the prior denial of PTSD, as the basis for that denial was specific to a claim for PTSD and did not address the Veteran's other psychiatric disorders.  In other words, we find that the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD was not impliedly denied in the July 2005 Board decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (if a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, then VA must evaluate whether the evidence submitted since the last final decision tends to substantiate an element of a previously adjudicated matter).

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the duty to notify was satisfied by April 2010 and September 2010 letters sent to the Veteran that complied with the statutory notice requirements.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  The letters also notified the Veteran of the criteria for reopening previously denied claims, the criteria for establishing service connection for PTSD, and information concerning why the claim for PTSD was previously denied.  The claim was last adjudicated in a November 2013 Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  For an application to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Service treatment records, post-service private and VA medical records (including Vet Center counseling records), Social Security Administration (SSA) records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims.  The Board acknowledges that VA has not afforded the Veteran a comprehensive medical examination.  However, under the circumstances of this case, the Board finds that such an examination is unnecessary, as there is no credible evidence establishing that the Veteran's acquired psychiatric disorders manifested during service or are otherwise related to an event in service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(a)(2).

The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.  With respect to the Veteran's claim for PTSD, because the Board finds that new and material evidence has not been presented, an additional VA medical opinion is not warranted.

During the June 2015 videoconference hearing, the undersigned VLJ identified potential evidentiary defects and asked questions indicating that it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claim.  The Veteran was informed that the record would be held open for 90 days following the hearing, in order to enable the submission of additional evidence.  This action supplemented VA's compliance with the VCAA in accordance with 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Laws and Analysis

Reopening the Claim of Service Connection for PTSD

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a July 2005 Board decision, the Board denied the Veteran's claim for PTSD.  The decision is final. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

At the time of the July 2005 Board decision, the evidence of record included service medical and personnel records which revealed no complaints or treatment for psychiatric problems.  Service records reflected that the Veteran was treated for allergies and asthma; a June 1971 treatment note included the Veteran's report that "people complain of his wheezing at night."  His personnel file revealed that he exhibited poor academic performance as a result of poor educational background and had extreme difficulty comprehending and retaining verbal and written instructions.  He was administratively discharged approximately three months following entrance into service, as he was deemed unsuitable due to inaptitude-i.e., inability to learn.

Also of record at the time of the July 2005 Board decision were post-service VA, private, and SSA medical records indicating that the Veteran sought treatment for psychiatric symptoms beginning in the mid-1990s.  Private records dated from August 1996 showed that he was treated for cocaine and alcohol dependence, as well as depressive disorder secondary to cocaine and alcohol dependence.  Thereafter, he was treated intermittently for substance abuse.

VA outpatient treatment records from 2001 revealed diagnoses of PTSD and polysubstance abuse.  In October 2001, he reported that he was unable to participate in much of basic training due to his asthma, and that, as a result, he was assaulted and gang raped.  Also of record was a December 2002 letter from the Veteran's counselor at the Austin, Texas Vet Center, which noted a diagnosis of PTSD, recurrent depressive disorder, and cocaine abuse, full remission.  The counselor indicated that the Veteran reported being gang raped by his peers during basic training due to a history of asthma which left him unable to participate in physical activities.  The counselor also pointed out the Veteran's academic shortcomings and intellectual difficulties.  She opined that the Veteran's academic problems, as well as his asthma, made him a target for others in his platoon.  She stated that she believed the Veteran's account of his gang rape and that his symptoms were consistent with PTSD.  The counselor concluded that the Veteran was indeed gang raped while in basic training and that this event led directly to the development of PTSD, depression, and substance abuse.

The evidence of record also included a May 2003 letter from the Vet Center counselor which essentially reiterated her opinion that there was a link between the Veteran's PTSD and the reported gang rape.  The counselor noted that the Veteran reported flashbacks and nightmares specifically about being raped, which were so vivid that he had bodily sensations of being raped.  The counselor concluded that it was more likely than not that the Veteran developed PTSD secondary to his rape while in service.  In May 2004, prior to the Board decision, the Veteran testified at a RO hearing in which he stated that he told his drill instructor about the rape during service, but nothing was done.  VA outpatient records from 2002 to 2004 showed that he continued to receive treatment for symptoms associated with major depressive disorder and PTSD.

The Board initially noted that the Veteran did not claim that his stressor was related to combat, but instead fell under 38 C.F.R. § 3.304(f) and the associated provisions for PTSD based on in-service personal assault.  The Board conceded that the Veteran had a diagnosis of PTSD, and that he had presented evidence as to in-service gang rape.  However, the Board found such evidence "lacking in consistency and credibility": in short, the Veteran's lay allegations of gang rape were not consistent with the record.  The Board concluded that there was insufficient credible evidence that the Veteran's claimed in-service stressors actually occurred.  Thus, service connection for PTSD was denied.

Relevant evidence received since the July 2005 Board decision includes statements submitted by the Veteran reiterating that he was assaulted and raped during basic training.  For example, in a March 2009 Statement in Support of Claim for Service Connection for PTSD, the Veteran reported being "beaten repeat[edly] and raped during my stay at San Diego Cal (MCRO) by other recruits because I could [not] do the PT exercises that were required . . . as a result the recruits took their frustration out on me at night."  The Veteran's ex-wife, parents, and brother also submitted statements expressing their belief that the Veteran began using drugs and alcohol after returning from service.  (These statements included no details related to the alleged gang rape, however.)  In addition, evidence includes SSA medical records and VA inpatient and outpatient records demonstrating continued treatment for psychiatric problems, diagnosed as PTSD, anxiety, depression with psychotic features, and substance dependence.  In these medical records, the Veteran reported that he was raped in service, but described no additional details or other traumatic experiences.  During the June 2015 Board videoconference hearing, the Veteran reiterated that he was beaten and raped in service.  He stated that he began using drugs and alcohol immediately upon returning home from basic training, as a result of his traumatic experiences.  He has not asserted any other stressors or events in service.

In this case, the application to reopen the previously denied claim for service connection for PTSD must be denied, because the evidence submitted after the July 2005 Board decision is cumulative evidence.  See Anglin, 203 F.3d at 1347 (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  None of the new evidence provides credible corroboration for the Veteran's claimed in-service stressor.  As such, it does not relate to a basis for the prior Board denial.

As noted above, the submitted evidence includes testimony and lay statements in which the Veteran reiterates his claimed in-service rape, and statements from family members describing the Veteran's changed nature after his discharge from service.  These statements are cumulative of the prior claim.  Updated medical records show continued treatment and diagnoses which are likewise cumulative.  The fact that he had a diagnosis was established previously.  In sum, the Board finds that there has been no probative evidence submitted after July 2005 which proves any previously unestablished fact.  The only theory advanced by the Veteran-namely, that PTSD was caused by in-service rape-was already considered by the Board in the July 2005 decision.  No new evidence was received which corroborates this event.  Thus, none of the evidence received by VA since the July 2005 Board decision is new and material for purposes of this application to reopen.  Although the threshold to reopen a claim is low, such threshold has not been met in this case.  Shade, 24 Vet. App. at 118.

Service Connection for an Acquired Psychiatric Disorder Other than PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's DD-214 form indicates that he had active service for less than 90 days.  As such, these provisions are inapplicable.

The Veteran claims that his current psychiatric problems stem from the alleged gang rape during basic training.  At his Board hearing, he testified that he was raped by his fellow recruits because he was unable to participate in required physical training.  He also reported that he struggled with anger and was in and out of rehab facilities for drinking and drug use immediately following discharge.  (Statements from the Veteran's ex-wife, parents, and brother also reflect that the Veteran began using drugs and alcohol after leaving service.)  Essentially, the Veteran argues that he has had psychiatric symptoms continuously since service.

The Veteran's service treatment records reveal no indication of psychiatric treatment or complaints.  His June 1971 separation evaluation showed normal psychiatric findings.  The first documented medical evidence of psychiatric disturbance is in the mid-1990s, when the Veteran was treated for cocaine and alcohol dependence, as well as depressive disorder.  He was subsequently diagnosed with PTSD.  In December 2002 and May 2003, the Veteran's Vet Center counselor submitted letters opining that the Veteran's PTSD and associated symptomatology were related to in-service gang rape, as reported by the Veteran.  The counselor noted that she believed the Veteran's report of in-service rape, in part because he described flashbacks and nightmares featuring vivid recollections of rape.  She further expressed a belief that the Veteran's academic problems, as well as his asthma, made him a target for others in his platoon.

The Board acknowledges the opinions from the Vet Center counselor.  The Board also acknowledges that the Veteran has current psychiatric pathology, as the record demonstrates multiple diagnoses and treatment since the mid-1990s.  In considering the evidence, it is noted that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In addition, the Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), wherein the Court held that VA and the Board may not simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the Veteran.  See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).

However, in Kowalski, the Court also cited its decisions in Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) in reaffirming that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Here, "just because a physician or other health professional accepted the appellant's description of his . . . experiences as credible . . . does not mean the [Board is] required to grant service connection."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board has already found that the Veteran's allegations of in-service rape were "lacking in consistency and credibility."  A review of the updated record provides no reason to doubt this finding.  The service records contain no indication of rape, assault, or psychiatric pathology, nor of any other specific traumatic event.  Rather, the service records show that the Veteran was treated for asthma and allergies, and that he was administratively discharged due to deficiencies.  Although the Veteran claims he reported the rape to his commanding officer, there is no indication in the record of any such report.  Thus, the single event which the Veteran describes as being related to his ongoing psychiatric problems is inconsistent with the credible evidence.  Accordingly, any diagnoses of acquired psychiatric disorder based on these allegations of in-service stressors are of little, if any, probative value.

The Board notes that the duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193.  In this case, despite repeated requests from VA, the Veteran has submitted no credible evidence supporting a finding that an in-service manifestation or traumatic event precipitated his current psychiatric symptoms.  As noted, the first documented instance of psychiatric symptoms was in the mid-1990s.  The Veteran's reports of rape in service, given the inconsistencies in the record, is insufficient to substantiate his claim for service connection.

Lastly, with regard to the Veteran's diagnoses of alcohol and cocaine dependence, the Board notes that statutes and VA regulations provide that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for substance dependence, it must be established as secondary to, or a component of, a service-connected disability.  In this case, the Board acknowledges the lay statements from the Veteran, his parents, his brother, and his ex-wife indicating that the Veteran began drinking and using drugs upon his separation from service.  However, as there is no credible evidence of psychiatric pathology for more than 20 years after discharge, service connection cannot be granted on this basis.

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The application to reopen the claim of service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


